       Case 2:18-cv-02347-MTL Document 247 Filed 03/26/21 Page 1 of 3



 1   Joseph J. Popolizio, Bar #017434
     Justin M. Ackerman, Bar #030726
 2   Ian C. Beck, Bar #035599
     JONES, SKELTON & HOCHULI, P.L.C.
 3   40 North Central Avenue, Suite 2700
     Phoenix, Arizona 85004
 4   Telephone: (602) 263-1700
     Fax: (602) 200-7876
 5   jpopolizio@jshfirm.com
     jackerman@jshfirm.com
 6   ibeck@jshfirm.com
 7   Attorneys for Defendants
 8
                               UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF ARIZONA
10
     Johnny Wheatcroft and Anya Chapman, as                   NO. 2:18-cv-02347-MTL
11   husband and wife, and on behalf of minors J.W.
     and B.W.,                                                DEFENDANTS’ MOTION FOR
12                                                            LEAVE TO FILE UNDER
                                                Plaintiffs,   PARTIAL SEAL DEFENDANTS’
13                                                            MOTION FOR SUMMARY
                    v.                                        JUDGMENT, STATEMENT OF
14                                                            FACTS, AND ASSOCIATED
     City of Glendale, a municipal entity; Matt               EXHIBITS
15   Schneider, in his official and individual
     capacities; Mark Lindsey, in his official and
16   individual capacities; and Michael Fernandez, in
     his official and individual capacities,
17
                                             Defendants.
18
19
                    Defendants the City of Glendale, Matthew Schneider, Mark Lindsey, and
20
     Michael Fernandez (“Defendants”), respectfully request leave to file under partial seal their
21
     Motion For Summary Judgment, its associated Statement of Facts and exhibits associated
22
     with that Motion (“Defendants’ Motion”). To be clear, undersigned counsel does not seek to
23
     seal the entire Motion for Summary Judgment, associated Statement of Facts and exhibits.
24
     Rather, Defendants, out of an abundance of caution for the minor Plaintiffs J.W. and B.W. in
25
     this action, seek leave to file a very small portions of Defendants’ Motion under seal that
26
     addresses and analyzes the minor Plaintiffs’ purported emotional distress that is claimed as a
27
     result of the incident giving rise to this action.
28


     9255867.1
       Case 2:18-cv-02347-MTL Document 247 Filed 03/26/21 Page 2 of 3



 1                  First, Defendants’ Motion and associated exhibits contain potentially sensitive
 2   information regarding the minor Plaintiffs J.W. and B.W. that undersigned counsel believe is
 3   subject to an existing Protective Order (Doc. 114). Specifically, this information relates to
 4   the minor Plaintiffs’ J.W. and B.W.’s deposition testimony regarding their alleged emotional
 5   distress as a result of the incident giving rise to this action, how it did or did not impact their
 6   daily lives following the incident, and whether there were any medical issues that arose as a
 7   result. As a result, undersigned counsel requests leave to file under seal their Summary
 8   Judgment Motion, Statements of Fact, and Exhibits 20 (Robin Nash Depo), 21 (J.W. Depo.)
 9   and 22 (B.W. Depo), and to file under seal portions of Exhibit 8 (Anya Chapman Depo.)
10                  Second, within the statement of facts are reference to certain medical records
11   involving Johnny Wheatcroft following his treatment by Glendale Fire Department. In order
12   to protect the sensitive nature of such documents, which contain specific medical diagnosis
13   and potentially HIPPA protected information, Defendants also seek leave to file Exhibit 19
14   (Glendale Fire Department Records) under seal.
15                  Third, the body camera videos of Officer Schneider and Officer Lindsey, as
16   well as the Motel 6 Surveillance Video, depicting the incident giving rise to this action,
17   contain, in part, the minor Plaintiffs and their reactions to the incident as it unfolded. Out of
18   an abundance of caution to the minor Plaintiffs, undersigned counsel seeks leave to file these
19   videos (Exhibits 9, 12, 13) under seal as well.
20                  Finally, while undersigned counsel recognizes the Court’s admonition that even
21   if the above information and/or evidence are subject to the Court’s Protective Order (Doc.
22   114, p.7, n.2), that does not in and of itself justify a motion to seal. However, given the
23   limited and targeted nature of the above requests to seal in this matter and the nature of the
24   information subject to Defendants’ request to be sealed, undersigned counsel submits that
25   compelling reasons and/or good cause exists to do so pursuant to Kamakana v. City and County
26   of Honolulu, 447 F.3d 1172, 1179-80 (9th Cir. 2006).
27                  Therefore, leave is respectfully requested now to file Defendants’ Motion For
28   Summary Judgment, Statement of Facts and associated exhibits with that Motion under
                                                       2

     9255867.1
       Case 2:18-cv-02347-MTL Document 247 Filed 03/26/21 Page 3 of 3



 1   partial seal. A proposed Order is attached based on the foregoing.
 2                     DATED this 26th day of March, 2021.
 3                                                JONES, SKELTON & HOCHULI, P.L.C.
 4
 5                                                By /s/ Joseph J. Popolizio
                                                     Joseph J. Popolizio
 6                                                   Justin M. Ackerman
                                                     Ian C. Beck
 7                                                   40 North Central Avenue, Suite 2700
                                                     Phoenix, Arizona 85004
 8                                                   Attorneys for Defendants
 9
                                    CERTIFICATE OF SERVICE
10
                 I hereby certify that on this 26th day of March, 2021, I caused the foregoing
11
     document to be filed electronically with the Clerk of Court through the CM/ECF System
12
     for filing; and served on counsel of record via the Court’s CM/ECF system.
13
     Marc J. Victor
14   Jody L. Broaddus
     Attorneys for Freedom
15   3185 South Price Road
     Chandler, Arizona 85248
16   Marc@AttorneyForFreedom.com
     Jody@AttorneyForFreedom.com
17   Attorneys for Plaintiffs
18
19
20   /s/Karen Gawel
21
22
23
24
25
26
27
28
                                                    3

     9255867.1
